DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 8 of U.S. Patent No. 10,624,618. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim a capture device comprising, inter alia: at least one distal element adapted to be extended radially outward from a center of the capture device after the capture device is advanced to a location near the cardiac valve of the heart, the at least one distal element being configured to be atraumatically positioned against at least one leaflet of the cardiac valve; and at least one proximal element held proximally upward by a suture in a tensioned condition, wherein the at least one proximal element has a bias configured to extend radially outward from the center of the capture device when the suture is slacked towards a slacked condition to enable capture of the at least one leaflet between the at least one proximal element and the at least one distal element, wherein the at least one distal element includes a pair of distal elements, and the at least one proximal element includes a pair of proximal elements.
Claims 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,624,618 in view of Shaw et al. (6,080,182). Claim 7 of U.S. Patent No. 10,624,618 claims the invention substantially as in the present application, but does not claim that the at least one distal element comprises a loop, that the at least one distal element comprises a wire, that the at least one distal element comprises a petal shape, that the at least one proximal element is biased toward the at least one distal element, that at least one proximal element comprises nitinol, that the at least one proximal element comprises at least one friction accessory extending therefrom, and that the at least one friction accessory comprises at least one barb or a plurality of barbs.  Shaw et al. teach, for example, in figures 32A-33A and col. 5, lines 42-56 and col. 15, line 5 to col. 16, line 55; a capture device, wherein at least one distal element (201) comprises a loop, at least one distal element comprises a wire, at least one distal element comprises a petal shape, at least one proximal element is biased (from the wire) toward the at least one distal element, at least one proximal element (combination of 201 and a sealing member or membrane or 200) comprises nitinol (at 201), at least one proximal element comprises at least one friction accessory (e.g., a sealing member or membrane, or 200) extending therefrom, at least one friction accessory comprises at least one barb (200, as shown in fig. 32A), and at least one friction accessory comprises a plurality of barbs (200, as shown in fig. 33A).  It would have been obvious to one having ordinary skill at the time the invention was made to modify the capture device of U.S. Patent No. 10,624,618, so that at least one distal element comprises a loop, at least one distal element comprises a wire, at least one distal element comprises a petal shape, at least one proximal element is biased toward the at least one distal element, at least one proximal element comprises nitinol, and at least one proximal element comprises at least one friction accessory that comprises one barb or a plurality of barbs.  A distal element comprising a loop, wire, and a petal shape would allow deployment of distal element through small openings in a patient’s body and would allow the distal element to be shaped for capturing tissue.  A proximal element biased toward a distal element and including at least one friction accessory, comprising a sealing member or membrane, at least one barb, or a plurality of barbs, would allow firm gripping of captured tissue; while nitinol would provide a proximal element with strength, flexibility, biocompatibility, a biasing force, and shape memory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laufer (6,083,219) teaches a capture device.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771